Citation Nr: 1042162	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issues of entitlement to service connection for a 
right knee disability, a bilateral ankle disability, and 
pseudofolliculitis have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT


1.  Service connection for kidney stones was denied in an 
unappealed July 1995 rating decision.

2.  The evidence received since the July 1995 rating decision, is 
but new and material, and when considered by itself, or in the 
context of the entire record, does not raise a reasonable 
possibility of substantiating the claim of service connection for 
kidney stones.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for kidney stones has not been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2007; a rating decision in 
March 2008; and a statement of the case in September 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised in the November 2007 correspondence that new 
and material evidence was required to reopen a previously denied 
claim.  The March 2008 rating decision informed the Veteran that 
his claim was previously denied because kidney stones existed 
prior to service and were not aggravated by service.  Those 
documents satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The November 2007 letter and 
March 2008 rating decision told the Veteran what constitutes new 
and material evidence and also advised him of the reason for the 
previous denial of his claim and what evidence was needed in 
order to be considered new and material.  The Veteran has been 
given ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2009 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds that 
if there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore the 
error was harmless).  

The Veteran originally filed a claim of entitlement to service 
connection for kidney stones in January 1995.  The claim was 
denied in a July 1995 rating decision.  Notice of the denial and 
of appellate rights was provided in July 1995.  The Veteran did 
not appeal the denial by submitting a timely notice of 
disagreement within one year.  The denial of his claim 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2010).  As a result, a claim of service connection for kidney 
stones may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Barnett 
at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered new if 
it was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service connection 
for kidney stones was denied in a July 1995 rating decision.  The 
evidence of record at the time of the July 1995 rating decision 
consisted of the Veteran's service treatment records (STRs) and 
VA outpatient treatment reports dated from April 1986 to January 
1994.    

The Veteran STRs include a December 1971 report of medical 
history form.  The Veteran reported that he had kidney 
stones/blood in his urine.  An examiner noted that the Veteran 
had a kidney stone on the right side three months prior.  In May 
1972, the Veteran reported intermittent right sided pain and 
microscopic hematuria.  The Veteran was noted to have a history 
of multiple renal stones.  He indicated that he passed his first 
stone in 1971 and underwent an unsuccessful stone manipulation in 
February 1972.  The examiner's impression was r[ule]/o[ut] stone.  
The Veteran reported that he did not know if he had kidney 
stones/blood in his urine on a March 1974 report of medical 
history form.   

The VA outpatient treatment reports reflect that the Veteran was 
seen for recurrent nephrolithiasis and recurrent stones in April 
1986.  The Veteran underwent a ureterolithotomy in November 1986.  
He was noted to have recurrent nephrolithiasis at that time.  The 
Veteran was assessed with ureterolithiasis in January 1990.  A 
urogram drip infusion performed in January 1990 revealed a stone 
in the right ureter.  A urogram drip infusion performed in 
December 1990 revealed a diagnosis of bilateral nephrolithiasis.  

The RO denied the claim in July 1995.  The RO determined that the 
Veteran had kidney stones prior to his entrance into service and 
the disability was not aggravated by service. 

The Veteran submitted an application to reopen his claim of 
service connection for kidney stones in October 2007.  The 
evidence received since the July1995 rating decision consists of 
VA outpatient treatment reports dated from March 1993 to July 
2008, private treatment reports from Cedars Medical Center, H. 
Reinfeld, M.D., North Shore Medical Center, and St. Joseph's 
Hospital, a negative response for medical records from the Social 
Security Administration (SSA), and a May 2010 Board hearing 
transcript.  

The medical evidence listed above is new in that it was not of 
record before; however, it is not material.  The VA outpatient 
treatment reports reflect a past medical history of kidney stones 
and kidney surgery.  The Veteran underwent a computed tomography 
(CT) scan of the abdomen in July 2008.  He was noted to have 
multiple left renal cysts.  The records from Dr. Reinfeld include 
a May 2002 letter in which the Veteran was noted to have a past 
medical history of kidney stones.  The remaining records are 
silent for any reference to complaints, findings, or treatment 
for kidney stones.  

The Veteran's testimony from the May 2010 Board hearing is new in 
that it was not of record before; however, it is not material.  
The Veteran testified that he was treated for kidney stones and 
underwent surgery for the same at VA.  He stated that he had 
cysts in his urethra which resulted from passing kidney stones.   

In summary, the evidence submitted since the July 1995 rating 
decision falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection for a pre-existing condition, there must be evidence 
that that condition which pre-existed service was permanently 
worsened by military service.  Without some new evidence tending 
to prove that the Veteran has chronic residuals of kidney stones 
as a result of military service, the claim cannot be reopened.  
Thus, in the absence of new and material evidence in this case, 
the Veteran's claim is not reopened.


ORDER

The application to reopen a claim of entitlement to service 
connection for kidney stones is denied.  





REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claim of service 
connection for hepatitis C can be reached.  

The Veteran's STRs do not reveal any complaints, findings, or 
treatment for hepatitis C.  The Veteran specifically denied 
hepatitis/jaundice on report of medical history forms prepared in 
December 1971 and March 1974.  VA outpatient treatment reports of 
record note that the Veteran is hepatitis C positive.  It was 
noted that the Veteran had a low/undetectable viral load.  The 
private and VA treatment reports of record do not include any 
reference to treatment for hepatitis C.  The Veteran testified 
that he was not exposed to blood or intravenous drugs in service.  

The Veteran also testified that he sought treatment for yellow 
jaundice and hepatitis C at the VA Medical Center (VAMC) in Miami 
in May 1974, only weeks after his separation from service.  He 
indicated that he initially learned he had hepatitis C at that 
time.  VA outpatient treatment reports associated with the claims 
file are dated as early as April 1986.  There is no indication 
that an attempt to obtain any records dated prior to April 1986 
was made.  Because there may be outstanding VA medical records 
that contain information pertinent to the Veteran's claim, an 
attempt to obtain such records should be made.  38 C.F.R. § 
3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
afforded a VA examination to determine the etiology of his 
claimed hepatitis C.  If the VA outpatient treatment reports 
dated in 1974 substantiate the Veteran's report of a diagnosis of 
and treatment for hepatitis C, a VA examination should be 
obtained in order to ascertain the etiology of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
dated in May 1974 from the Miami VAMC.  All 
attempts to obtain the records must be 
documented and any negative responses 
should be associated with the claims file.   

2.  If the May 1974 VA treatment reports 
substantiate a diagnosis of and treatment 
for hepatitis C, schedule the Veteran for a 
VA examination to determine the etiology of 
the disorder.  The claims folder, as well 
as a copy of this remand, should be made 
available to the examiner for review.  The 
examiner should obtain a detailed history 
and indicate whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's claimed hepatitis C infection 
began during his military service.  Any 
risk factors that lead to any conclusion of 
a relationship to military service should 
be specifically identified.  A complete 
rationale for any opinion expressed must be 
provided.

The examiner is reminded that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


